          Case 1:20-cv-05012-JMF Document 3 Filed 07/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------- X
                                        :
ERICK HESS,                             :
                                        :
                     Plaintiff,         :
                                        :                 CASE NO. 1:20-cv-05012
           -v-                          :
                                        :                    SO ORDERED.
RESTORBIO, INC., DAVID W. MIMS, PAT     :
FABBIO, ANN MACDOUGALL, GÉRARD          :
BER, BRADLEY L. CAMPBELL, ERIC J. ENDE, :
KAREN JEAN FERRANTE, and HEINZ          :
MÄUSLI,                                 :                    July 2, 2020
                                        :
                     Defendants.        :
----------------------------------------- X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action without prejudice. This notice of

dismissal is being filed with the Court before service by Defendants of either an answer or a motion

for summary judgment.

Dated: June 30, 2020                               Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde (JM-8169)
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
